Exhibit 10.3

LOGO [g34417ex10_5apg001.jpg]

December 12, 2008

Alan Stewart

ICF International, Inc.

9300 Lee Highway

Fairfax, VA 22031

 

  Re: Severance Benefits In the Event of

Termination of Employment Prior to a Change of Control

Dear Alan:

This letter agreement (the “Agreement”) which provides for the payment of
certain severance benefits is hereby effective December 20, 2008, the date on
which the prior letter agreement dated December 20, 2006, between you and ICF
International, Inc. and its affiliates (the “Company”) expires. This Agreement
will remain in effect until the earlier of December 31, 2011, or a Change in
Control as defined in your Severance Protection Agreement with the Company dated
September 27, 2006 and restated to be effective as of December 31, 2008. On and
after December 31, 2011, and each anniversary of such date thereafter, the term
of this Agreement shall automatically be extended for one additional year
unless, not later than October 1 of such year, the Company or you shall have
given notice not to extend the term of this Agreement. On and after any Change
in Control, this Agreement will be of no effect. The Company intends that the
terms of this Agreement comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, as well as the regulations and
guidance issued thereunder (collectively, “Section 409A”) and shall be construed
consistently with such intent.

A. Involuntary Termination of Employment

In the event that the Company involuntarily terminates your employment for any
reason other than Cause (as defined in your said Severance Protection
Agreement), and such termination constitutes a separation from service under
Section 409A (a “Separation from Service”), you will be entitled to the
following benefits.

1. Compensation. You will be entitled to any accrued but unpaid salary and
vacation pay as of your Separation from Service date. Any accrued and unpaid
incentive compensation that is not subject to any deferral election shall be
prorated through your Separation from Service date, subject to satisfaction of
any established performance goals, and shall be paid at the normal time of
payment pursuant to the terms of the incentive compensation plan under which any
such amount is payable.

LOGO [g34417ex10_5bpg001.jpg]



--------------------------------------------------------------------------------

December 12, 2008

Page 2

 

2. Severance. You will receive severance benefits equal to your Base Salary1 on
the 26 biweekly pay dates following your Separation from Service date pursuant
to the Company’s normal payroll practices or if longer, on the biweekly pay
dates during the time period that you are subject to any non-competition
restrictions with the Company. No such severance payment, however, shall be made
later than the last day of the second taxable year following the taxable year in
which your Separation from Service occurs. Within the 15-day period following
the last payment of such biweekly severance benefits, you will receive an
additional severance benefit equal to your Average Bonus,2 as well as any
severance benefits based on your Base Salary that would otherwise be payable
after the second taxable year following the taxable year in which your
Separation from Service occurs, in a single sum payment.

Each payment of your severance benefits shall be deemed to be a separate payment
for purposes of applying the provisions of Section 409A. In addition, if you are
a specified employee (within the meaning of Section 409A and the Company’s
Specified Employee Identification Policy) on the date of your Separation from
Service, notwithstanding any other provision of this Agreement to the contrary,
in the event that any severance benefit payment which when aggregated with all
other severance benefit payments previously made to you would exceed the amount
permitted to be paid pursuant to Treas. Reg. §1.409A-1(b)(9)(iii)(A), such
payment shall not be made prior to the date that is the earliest of (i) six
months after your Separation from Service date; (ii) your death, or (iii) such
other date that will cause such payment to you not to be subject to any
additional tax imposed pursuant to the provisions of Section 409A. In the event
of your death, any unpaid severance benefits shall be paid to your designated
beneficiary.

3. Vesting of Equity Interests. Any unvested equity interests that are not
subject to Section 409A (such as stock options and restricted stock) and that
were issued to you before your Separation from Service date will become vested
but will remain exercisable for the balance of their terms; and any unvested
equity interests that are subject to Section 409A (such as restricted stock
units) and that were issued to you before your Separation from Service date will
become vested but not payable until their original vesting dates.

4. Health Care. You and your dependents will be provided with health care
(including medical, hospitalization, dental and vision) coverage on the same
terms in effect on your Separation from Service date during the time period you
are receiving severance benefits under this Agreement, and thereafter you will
be eligible for COBRA

 

1 For purposes of this Agreement, Base Salary shall mean your annual base salary
rate in effect on your Separation from Service date divided by 26.

2 For purposes of this Agreement, Average Bonus shall mean the average of your
annual cash incentive compensation received from the Company (or its
predecessor) (including any deferred compensation) with respect to the three
calendar years preceding your Separation from Service date.



--------------------------------------------------------------------------------

December 12, 2008

Page 3

 

benefits as mandated by law. To the extent that any such medical benefits are
subject to the provisions of Section 409A, in compliance with Section 409A and
notwithstanding any other provision of the Company’s plans in effect from time
to time: (i) the amount of expenses eligible for reimbursement and the provision
of in-kind benefits during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the provision of in-kind benefits in any
other calendar year; (ii) the reimbursement of an eligible expense shall be made
on or before December 31 of the calendar year following the calendar year in
which the expense was incurred; and (iii) the right to reimbursement or the
right to in-kind benefits shall not be subject to liquidation or exchange for
another benefit.

B. Separation from Service for Good Reason3

1. Benefits Other Than Health Care Benefits. In the event that you incur a
Separation from Service for Good Reason you will receive the amount of all
severance benefits set forth above in paragraph A.2 above in a single sum as of
the first payroll date in the seventh month following your Separation from
Service date as well as the benefits set forth in paragraphs A.1 and A.3.

2. Health Care Benefits. You and your dependents will be provided with health
care (including medical, hospitalization, dental and vision) coverage on the
same terms in effect on your Separation from Service date for 12 months, and
thereafter you will be eligible for COBRA benefits as mandated by law.

C. Compliance with Section 409A

Except as permitted under Section 409A, no acceleration of the time or form of
payment of deferred compensation under this Agreement shall be permitted.
Notwithstanding any other provision in the Plan or any agreement to the
contrary, if and to the extent that Section 409A is deemed to apply to the
Agreement, it is the intention of the parties that the Agreement shall comply
with Section 409A, and the Agreement, to the extent practicable, shall be
construed in accordance therewith. Without in any way limiting the effect of the
foregoing, in the event that the provisions of Section 409A require any special
terms, provisions or conditions be included in the Agreement, then such terms,
provisions, and conditions, to the extent practicable, shall be deemed to be
made a part of the Agreement. Notwithstanding the foregoing, the parties agree
that the Company, any Affiliate, the Board of Directors of the Company or their
designees or agents shall not be liable for any taxes, penalties, interest or
other monetary amount that may be owed by you as a result of any deferral or
payments under the Agreement or as a result of the administration of amounts
subject to the Agreement.

 

3 For purposes of this Agreement, Good Reason shall mean your voluntary
resignation within 30 days after (i) a material diminution of your
responsibilities, (ii) any reduction of your base compensation or potential
annual performance bonus award, or (iii) a relocation of your primary workplace
to a location more than 15 miles from its present location in Fairfax, Virginia.



--------------------------------------------------------------------------------

December 12, 2008

Page 4

 

If you desire to accept these benefits, please sign and date where indicated
below, whereupon this letter will become a contract between you and the Company.
As to the matters expressly dealt with herein, when accepted by you, this
Agreement will supersede the Company’s general severance policies as in effect
from time to time as otherwise applicable to you.

 

Very truly yours, ICF INTERNATIONAL INC. By:  

/s/ Judith B. Kassel

  Judith B. Kassel  

Executive Vice President, General Counsel & Corporate Secretary

Accepted and Agreed:

 

By:  

/s/ Alan Stewart

Date:   December 12, 2008